Allowability Notice
	The communications received 11/02/2021 have been filed and considered by the Examiner. Claims 1-8 and 10-19 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/02/2021.  These drawings are Figures 1A-1B to provide support in the drawings for the amended controller of claim 12. Support in the specification is found in paragraph 0051 of the original specification. 

Election/Restrictions
Claims 1-8, 10-11 and 18 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims , directed to the apparatus which now includes the elements of the process which render it allowable, previously withdrawn from consideration as a result of a restriction requirement, claims 12-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the method steps as used in claims 1, 12 (through the controller), and 18 require that the knife create a third leader portion that extends past the other two leaders portions on the ends. The ordinary artisan would not consider this obvious especially as reference Byrne (US 6,978,816) considers such an extension to be a disadvantage as such a tail would be viewed as containing “undesirable scrap” [col. 11 l. 8-18].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric Hug/Primary Examiner, Art Unit 1748